Case 8:17-cv-00772-CJC-JDE Document 78 Filed 10/03/19 Page 1 of 4 Page ID #:2915



 1    EMANUEL LAW FIRM
 2    Sacha V. Emanuel (State Bar No. 218705)
       semanuel@emanuel.law
 3    1100 Glendon Avenue, 15th Floor
 4    Los Angeles, CA 90024
      Telephone: (310) 881-6814
 5    Facsimile: (310) 881-6801
 6
      Attorneys for Plaintiff/Counter-Defendant
 7    Neofonie GmbH
 8
      BRADLEY ARANT BOULT CUMMINGS LLP
 9
      Roger G. Jones (TN Bar No. 11550)
10     rjones@bradley.com
      Peter C. Sales (TN Bar No. 25067)
11
       psales@bradley.com
12    Kimberly M. Ingram (State Bar No. 305497)
       kingram@bradley.com
13
      1600 Division Street, Suite 700
14    Nashville, TN 37203
      Telephone: (615) 252-2365
15
      Facsimile: (615) 252-6365
16
      Attorneys for Defendant/Counter-Plaintiff
17
      Artissimo Designs LLC
18
19                    UNITED STATES DISTRICT COURT
20                  CENTRAL DISTRICT OF CALIFORNIA
21     NEOFONIE GMBH, a German                   Case No.: (JDEx) 8:17-cv-00772
22     corporation,                              CJC
23
             Plaintiff/Counter-Defendant, JOINT STIPULATION TO
24                                         CONTINUE DEADLINE TO
       vs.                                 NOTIFY COURT RE: CONSENT
25
                                           TO TRIAL BEFORE
26     ARTISSIMO DESIGNS LLC, a            MAGISTRATE JUDGE JOHN D.
       Delaware limited liability company, EARLY
27
28            Defendant/Counter-Plaintiff.

                                             1
Case 8:17-cv-00772-CJC-JDE Document 78 Filed 10/03/19 Page 2 of 4 Page ID #:2916



 1          Plaintiff/Counter-Defendant Neofonie GmbH (“Neofonie”) and
 2    Defendant/Counter-Plaintiff Artissimo Designs LLC (“Artissimo”), through
 3    their respective counsel of record, hereby stipulate and request that they be
 4    given additional time (at least until October 7, 2019) to notify the Court
 5    whether the parties consent to have their trial rescheduled before Magistrate
 6    Judge John D. Early.
 7          In the Court’s Minute Order filed on September 16, 2019 (Dkt. No.
 8    77), the Court ordered that it be notified by October 3, 2019. The parties
 9    believe that good cause exists for obtaining additional time to notify the
10    Court for the following reasons:
11          1.     The current deadline set by the Court in its Minute Order to
12    provide notification (October 3, 2019) is a public holiday in Germany where
13    Neofonie is based.
14          2.     Additional time is therefore needed for Neofonie to make its
15    decision.
16          3.     The decision to consent to trial before a magistrate is an
17    important decision.
18          4.     This stipulation is entered into so that the Neofonie may have
19    additional time to make an important decision regarding this case, is not for
20    the purpose of delay, and is without prejudice to any of the parties hereto;
21          IT IS HEREBY AGREED AND STIPULATED BY AND
22    BETWEEN the Parties, through their counsel of record, that the Court
23    continue the deadline to notify the Court whether they will consent to trial
24    before Magistrate Judge D. Early as follows:
25    ///
26    ///
27    ///
28    ///

                                             2
Case 8:17-cv-00772-CJC-JDE Document 78 Filed 10/03/19 Page 3 of 4 Page ID #:2917



 1              DEADLINE                   CURRENT              PROPOSED
                                         DATE/DEADLINE        DATE/DEADLINE
 2    Provide notification re: Consent   October 3, 2019      October 7, 2019
      to trial before Magistrate Judge
 3    John D. Early.
 4
 5
      Dated: October 3, 2019
 6
                                    Respectfully submitted,
 7
 8
                                    EMANUEL LAW FIRM
 9
10
                                           /s/
                                    By: _________________________
11
                                        Sacha V. Emanuel
12                                      Attorneys for Plaintiff/Counter-
                                        Defendant Neofonie GmbH
13
14
15
                                    BRADLEY ARANT BOULT
                                    CUMMINGS LLP
16
17                                        /s/
                                    By: _________________________
18                                      Roger G. Jones
                                        Peter C. Sales
19                                      Kimberly M. Ingram
20                                      Attorneys for Defendant/Counter-
                                        Plaintiff Artissimo Designs, LLC
21
22
23
24
25
26
27
28

                                           3
Case 8:17-cv-00772-CJC-JDE Document 78 Filed 10/03/19 Page 4 of 4 Page ID #:2918



 1                         CERTIFICATE OF SERVICE
 2          I, Sacha V. Emanuel, do hereby certify that on this 3rd day of October,
 3    2019, a true and correct copy of Joint Stipulation to Continue Deadline to
 4    Notify Court re: Consent to Trial Before Magistrate Judge John D. Early is
 5    being forwarded to the individual listed below in the manner indicated:
 6
 7    Via CM/ECF System
      Roger G. Jones
 8    Peter C. Sales
 9    Kimberly M. Ingram
      Bradley Arant Boult Cummings LLP
10    1600 Division Street, Suite 700
11    Nashville, TN 37203
12
                                                        /s/
                                                     _______________________
13
                                                         Sacha V. Emanuel
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            4
